Citation Nr: 1510902	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  12-31 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disability, to include adjustment reaction, anxiety disorder not otherwise specified (NOS), and panic disorder with agoraphobia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from October 1974 to March 1975 and October 2004 to January 2006, with additional service in the Reserves.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO) that, inter alia, denied service connection for posttraumatic stress disorder (PTSD).

In January 2015, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the record.  In connection with the hearing, the Veteran submitted additional evidence; a written waiver of initial RO consideration is of record.

The Board has recharacterized the psychiatric disorder claim on appeal to include all psychiatric disabilities in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDING OF FACT

The Veteran has various diagnoses of an Axis I psychiatric disability that is reasonably shown to be related to his active service.


CONCLUSION OF LAW

Service connection for a variously diagnosed psychiatric disability is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist omission is harmless.

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge may still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service and (3) a nexus between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran's DD 214 indicates that he had service in Kuwait (in a designated imminent danger zone) in support of Operation Iraqi Freedom.  His service treatment records (STRs) include a November 2005 post-deployment health assessment, in which he reported that he saw civilians wounded, dead, or killed; felt that he was in great danger of being killed; and had experiences that were so frightening, horrible, or upsetting that, in the past month, he had had nightmares or intrusive thoughts, tried to avoid thinking about the experiences, was hypervigilant, and felt numb/detached from his surroundings.  In his lay statements in support of his claim for PTSD, he described an incident of digging up an improvised explosive device while using a road grader and digging up body parts while building a road.

The Veteran's VA treatment records include an initial, tentative diagnosis of PTSD (see March 2011 VA mental health emergency department note) that was later adjusted to diagnoses of posttraumatic stress symptoms (PTSS) and anxiety disorder NOS, with documented symptoms of poor sleep and irritability/anxiety (see, e.g., April 2011 VA treatment record), and panic disorder with agoraphobia (see, e.g., May 2011 VA treatment record).  In May 2011, it was noted that he did not meet criteria A for PTSD, but did meet the other criteria.  VA treatment records document his participation in on-going PTSD treatment for symptoms related to his active service experiences.  

On March 2011 VA examination, the Veteran's affect was restricted and his mood dysphoric.  He reported that he slept only 5-6 hours per night and has panic attacks.  His immediate memory was mildly impaired.  He reported traumatic experiences during service, including digging up an unexploded bomb and finding body parts.  He reported PTSD symptoms, including persistent re-experiencing of the traumatic events, persistent avoidance of stimuli associated with the trauma, and persistent symptoms of increased arousal.  The examiner opined that the Veteran's reported stressors met the DSM-IV criteria (criterion A) and were associated with a fear of hostile military activity consistent with deployment to a combat zone.  However, the examiner concluded that the Veteran symptoms did not fully meet the remaining DSM-IV diagnostic criteria for PTSD and diagnosed the Veteran with adjustment reaction, the symptoms of which "may be due to his experience in a hostile military environment."  

The Veteran's file contains three statements from those who knew the Veteran before and after his deployment, all of which describe negative changes in his personality/behavior post-deployment.  (See April 2011 statement from spouse (noting anger, agitation, and sleep disturbances); January 2015 statement from H.R.S. (describing anger, anxiety, and agoraphobia); and January 2015 statement from a co-worker (noting symptoms of anger and paranoia).

There appears to be a consensus that the Veteran has psychiatric symptoms related to his active service, although there is no consensus on the diagnosis.  With respect to a diagnosis of PTSD specifically, the Board observes that the VA examiner concluded that criterion A - but not other criteria - was met, while the Veteran's VA treatment providers concluded that the other criteria - but not criterion A - were met.  Regardless, the critical question in this matter is whether or not the Veteran's psychiatric disability, however diagnosed, may be etiologically related to his service.  Considering the overall evidence, and resolving remaining reasonable doubt in the Veteran's favor, as required, the Board finds that the overall evidence reasonably shows that the Veteran has an acquired psychiatric disability related to events in active service, and that service connection for such disability is warranted.


ORDER

Service connection for a variously diagnosed psychiatric disorder, to include to include adjustment reaction, anxiety disorder not otherwise specified (NOS), and panic disorder with agoraphobia is granted.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


